                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


RICKIE K. SMITH, on behalf of himself
and all others similarly situated,

                                     Plaintiff,

                          v.

ROCKWELL AUTOMATION, INC., THE                                     Case No. 2:19-CV-00505
ROCKWELL AUTOMATION
EMPLOYEE BENEFITS PLAN
COMMITTEE and JOHN/JANE
DOES 1-20,

                                  Defendants.


              ORDER EXTENDING THE TIME FOR DEFENDANTS TO
            RESPOND TO THE COMPLAINT, AND BRIEFING SCHEDULE


           Based upon the parties’ stipulation,

           IT IS ORDERED that the time for defendants to answer or otherwise respond to

the Complaint is extended to June 28, 2019.

           IT IS FURTHER ORDERED that, if defendants file a motion to dismiss in lieu of

answering the Complaint,

                  Plaintiff’s response to the motion will be due August 2, 2019, and

                  Defendants’ final reply will be due August 23, 2019.

                      13th day of May, 2019.
           Dated this ____

                                                  BY THE COURT:
                                                   s/Lynn Adelman
                                                  The Honorable Lynn Adelman




41596472
